Citation Nr: 0639425	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  97-29 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right ankle to include as a residual of 
frostbite.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1945 to April 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 1996 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 1997, the veteran appeared at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record. 

In July 2004, the Board remanded the claim of service 
connection for degenerative joint disease of the right ankle 
to include as a residual of frostbite for further 
development.   

In December 2006, the Board granted the veteran's motion to 
advance this case on the docket.  It is now before the Board 
for further appellate appeal.  


FINDING OF FACT

Degenerative joint disease of the right ankle did not have 
onset during service, degenerative joint disease was not 
manifested within one-year of service, and degenerative joint 
disease is unrelated to cold exposure during service.  


CONCLUSION OF LAW

Degenerative joint disease of the right ankle to include as a 
residual of frostbite was not incurred in or aggravated by 
service, and degenerative joint disease may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309. (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. In this case, the 
initial rating decision by the RO occurred before the 
enactment of the VCAA in November 2000.  Where as here, the 
VCAA notice was not mandated at the time of the initial 
rating decision by the RO, the RO did not err in not 
providing such notice.  The veteran does have the right to 
VCAA content- complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The RO provided VCAA notice by in letters, dated in June 
2001, May 2003, and August 2004.  The veteran was notified of 
the evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice), and of Dingess, 19 Vet. App. 
at 473 (notice of the elements of the claim, except for the 
degree of disability assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claim of service connection is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473. 

Since the VCAA notice came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication. However, the 
initial adjudication of the veteran's current claim preceded 
the enactment of the VCAA.  Moreover, this procedural defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence after a VA remand in 
2004.  He also had an opportunity to address the current 
issue at a hearing.  And the claim has been  readjudicated 
following the content-complying notice, as evidenced by the 
most recent adjudication by the RO in the supplemental 
statement of the case in September 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran was afforded a recent VA 
examination in conjunction with his current claim. In 
September 2006 the veteran also indicated that he had no 
additional evidence to submit regarding this claim.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim and there is otherwise no additional 
evidence to obtain, no further assistance to the veteran in 
developing the facts pertinent to the current claim is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).Service connection may be granted for 
disability diagnosed after service if the evidence indicates 
that it had its onset during service. 38 C.F.R. § 3.303(d). 

Degenerative arthritis may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year subsequent to discharge from service. 38 U.S.C.A. §§ 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Factual Background 

Most of the service medical records are not available due to 
a fire in 1973 at the National Personnel Records Center.  The 
claims folder does contain the report of the separation 
examination in March 1947, which contains no reference to 
arthritis or a cold injury of the right ankle. 

After service, VA records disclose that in May 1980 the 
veteran complained of pain in the right ankle.  There was no 
abnormal finding.  In June 1996, right ankle joint pain and 
degenerative joint disease were noted.  In June 1997, the 
veteran complained of right ankle pain of several years' 
duration.  He denied specific trauma, but he reported that he 
suffered a cold injury during service.  X-rays revealed 
degenerative changes or arthritis in the right ankle.  The 
assessment was right ankle pain with degenerative changes 
with a history of a cold injury that could have contributed 
to his symptoms. 

On VA examination in July 2005, the examiner reviewed the 
record and noted the veteran's history of cold injury in 
Germany after World War II.  The diagnosis was degenerative 
arthritis of the right ankle, which was established by X-ray. 

The examiner explained that any cold injury that would result 
in significant long term pathology to the ankle joint would 
of necessity cause injury to the toes, particularly the three 
small toes where blood circulation is most significantly 
affected by cold exposure, which were not affected in the 
veteran, which mitigates a cold injury.  The examiner then 
expressed the opinion that the objective findings do not bear 
out the claim that the veteran suffered a cold injury to the 
right ankle.

Analysis 

Where as here the service medical records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions and consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The available service medical record does not contain a 
history or finding of either arthritis or a cold injury of 
the right ankle.  And there is no other contemporaneous 
history or finding of arthritis or a cold injury of the right 
ankle from any other source.  As the service medical record 
fails to establish the presence of permanent disability 
related to arthritis or a cold injury of the right ankle, and 
as the veteran is credible in describing exposure to the 
cold, then a showing of continuity of symptomatology after 
service is required to support the claim. 

After service, right ankle pain without an identifiable 
abnormality was first documented in 1980 more than thirty 
years after service.  Pain alone without a sufficient factual 
showing that the pain derived from an in-service injury is 
not a disability for the purpose of VA compensation.  
Sanchez-Benitez, F.3d 1356 (Fed. Cir. 2001). 

Thereafter in June 1996 and in June 1997, right ankle joint 
pain and degenerative joint disease or arthritis by X-ray 
were noted almost 50 years after service.  The X-ray evidence 
of arthritis in 1997 was well beyond the one-year period 
after service and presumptive service connection based on the 
one-year presumption for arthritis can not be applied to the 
veteran's advantage.

The absence of documented complaints of right ankle pain from 
1947 to 1980 and from 1980 to 1996 weighs against continuity 
of symptomatology.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints). 

As for the assessment in 1997 that a history of a cold injury 
could have contributed to the veteran's symptoms of right 
ankle pain, a medical opinion expressed in the term of "could 
", the equivalent of "may", also implies that it "could not 
have" contributed and it is to speculative to establish a 
nexus between the post-service right ankle disability and 
exposure to cold n service.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).

As for the veteran's statements and testimony to the extent 
that he relates his current right ankle disability to cold 
exposure during service, where, as here, the determinative 
issue involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a question involving a 
medical diagnosis or medical causation, and consequently his 
statements and testimony to the extent that he relates his 
current right ankle disability to exposure to cold during 
service does not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

The last item of evidence the report of VA examination in 
July 2005 opposes, rather than supports, the claim as the 
examiner expressed the opinion that the objective findings 
did not bear out the claim that the veteran suffered a cold 
injury to the right ankle, after considering the history of 
cold exposure during service and the clinical presentation.  
This evidence is not controverted. 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that the current right ankle degenerative joint 
disease had onset during service or was caused by a cold 
injury during service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).






ORDER

Service connection for degenerative joint disease of the 
right ankle to include as a residual of frostbite is denied.



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


